Appeal from a judgment (denominated order) of Supreme Court, Onondaga County (Stone, J.), entered April 24, 2000, which denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from a judgment denying his petition for a writ of habeas corpus. Supreme Court properly denied the petition on the merits. Petitioner’s contention with respect to the propriety of the preliminary parole revocation hearing was “subsumed by revocation of petitioner’s *836parole” (People ex rel. Chavis v McCoy, 236 AD2d 892, 892 [internal quotation marks omitted]). Further, petitioner pleaded guilty to one of the violations charged, and thus there is no merit to his contention that the Division of Parole failed to meet its burden of establishing the violation by a preponderance of the evidence to warrant revocation of his parole (see 9 NYCRR 8005.20 [b]; Matter of Montanez v New York State Div. of Parole, 227 AD2d 753, 753-754, lv denied 88 NY2d 814; cf. Matter of McCloud v New York State Div. of Parole, 277 AD2d 627, 628, lv denied 96 NY2d 702; Matter of Carney v New York State Div. of Parole, 244 AD2d 746, 746). Petitioner has failed to specify the parole violations with which he was originally charged and the violations considered at the preliminary parole revocation hearing, nor does the record so specify. We therefore are unable to review the further contentions of petitioner that he was improperly confronted with additional charges at the preliminary parole revocation hearing without prior notice and that his sentence, which was the result of a plea bargain, was “arbitrary and improper” (see generally People ex rel. Ayers v Lombard, 87 Misc 2d 355, 358-359, affd 55 AD2d 1051, lv denied 41 NY2d 804). Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Scudder and Burns, JJ.